NOTE: This order is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2007-1130
                                 (Serial No. 08/833,892)




                              IN RE BERNARD L. BILSKI
                                and RAND A. WARSAW



Appeal from the United States Patent and Trademark Office, Board of Patent Appeals
and Interferences.

Before MICHEL, Chief Judge, NEWMAN, MAYER, LOURIE, RADER, SCHALL,
BRYSON, GAJARSA, LINN, DYK, PROST, and MOORE, Circuit Judges.

PER CURIAM.

                                       ORDER

       This case was argued before a panel of this court on October 1, 2007.

Thereafter, a poll of the judges in regular active service was conducted to determine

whether the appeal should be heard en banc.

      Upon consideration thereof, IT IS ORDERED THAT:

      The court by its own action grants a hearing en banc. The parties are requested

to file supplemental briefs that should address the following questions:


      (1)    Whether claim 1 of the 08/833,892 patent application claims patent-
             eligible subject matter under 35 U.S.C. § 101?

      (2)    What standard should govern in determining whether a process is patent-
             eligible subject matter under section 101?

      (3)    Whether the claimed subject matter is not patent-eligible because it
             constitutes an abstract idea or mental process; when does a claim that
              contains both mental and physical steps create patent-eligible subject
              matter?

       (4)    Whether a method or process must result in a physical transformation of
              an article or be tied to a machine to be patent-eligible subject matter under
              section 101?

       (5)    Whether it is appropriate to reconsider State Street Bank & Trust Co. v.
              Signature Financial Group, Inc., 149 F.3d 1368 (Fed. Cir. 1998), and
              AT&T Corp. v. Excel Communications, Inc., 172 F.3d 1352 (Fed. Cir.
              1999), in this case and, if so, whether those cases should be overruled in
              any respect?

       This appeal will be heard en banc on the basis of the original briefs and

supplemental briefs addressing, inter alia, the issues set forth above. An original and

thirty copies of all briefs shall be filed, and two copies served on opposing counsel. The

parties shall file simultaneous supplemental briefs which are due in the court within 20

days from the date of filing of this order, i.e., on March 6, 2008. No further briefing will

be entertained.   Supplemental briefs shall adhere to the type-volume limitations for

principal briefs set forth in Federal Rule of Appellate Procedure 32 and Federal Circuit

Rule 32.

       Any amicus briefs will be due 30 days thereafter. Any such briefs may be filed

without leave of court but otherwise must comply with Federal Rule of Appellate

Procedure 29 and Federal Circuit Rule 29. Oral argument will be held on Thursday,

May 8 at 2:00 p.m. in Courtroom 201.



                                                 FOR THE COURT


February 15, 2008                                /s/ Jan Horbaly
      Date                                       Jan Horbaly
                                                 Clerk

cc:    David C. Hanson, Esq.
       Stephen Walsh, Esq.


2007-1130                               -2-